NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 25 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ZHIYONG CUI,                                    No.    17-70009

                Petitioner,                     Agency No. A205-184-297

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 17, 2022**

Before:      S.R. THOMAS, PAEZ, and LEE, Circuit Judges.

      Zhiyong Cui, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his applications for asylum,

withholding of removal, and protection under the Convention Against Torture



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

substantial evidence the agency’s factual findings, applying the standards

governing adverse credibility determinations under the REAL ID Act. Shrestha v.

Holder, 590 F.3d 1034, 1039-40 (9th Cir. 2010). We deny in part and dismiss in

part the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on inconsistencies regarding Cui’s dates of employment and arrest. See id.

at 1048 (adverse credibility determination reasonable under “the totality of

circumstances”). Cui’s explanations do not compel a contrary conclusion. See

Lata v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000). Thus, in the absence of credible

testimony, in this case, Cui’s asylum and withholding of removal claims fail. See

Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      We lack jurisdiction to consider Cui’s request for CAT protection or his

contentions that the IJ violated his right to due process. See Barron v. Ashcroft,

358 F.3d 674, 677-78 (9th Cir. 2004) (petitioner must exhaust issues or claims in

administrative proceedings below).

      We reject Cui’s contention that the BIA violated his right to due process.

See Lata, 204 F.3d at 1246 (requiring error to prevail on a due process claim).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                    17-70009